Exhibit 10.1

CACI INTERNATIONAL INC

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

FOR

PAUL M. COFONI

PRESIDENT AND CHIEF EXECUTIVE OFFICER



--------------------------------------------------------------------------------

RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT

PLAN FOR PAUL M. COFONI

ARTICLE I

Purpose and Qualifications of Plan

 

1.1 Purpose. The purpose of this Restated Supplemental Executive Retirement Plan
(hereinafter, the “Plan”) is to provide certain supplemental retirement and
other related benefits for the Executive as agreed to by the Company and the
Executive at the time of his employment. Such benefits are calculated to restore
the loss of certain benefits provided to the Executive by his former company,
which benefits were reduced in amount due to the Executive’s early termination
of employment. The benefits reduced are: (i) the Executive’s benefit under the
former company’s qualified pension plan, payable at normal retirement, which was
reduced by 6% per year for each year that termination occurred prior to age 65;
and (ii) the Executive’s benefit under the former company’s SERP (50% of the
average of the highest three (3) annual base salaries, reduced by the amount of
primary Social Security benefits payable at the time of determination) which was
reduced by 5% for each year that termination occurred prior to age 62.

 

1.2 Qualifications of Plan. The Plan is not intended to meet the qualification
requirements of Section 401(a) of the Internal Revenue Code, but is intended to
meet the requirements of Section 409A of the Internal Revenue Code. The Plan is
an unfunded arrangement providing deferred compensation to an eligible employee
who is part of a select group of management or highly compensated employees of
the Company within the meaning of Sections 201, 301, and 401 of ERISA and exempt
from the requirements of Parts 2, 3, and 4 of Title I of ERISA as a “top hat”
plan.

ARTICLE II

Definitions

For the purposes of this Plan, the following terms shall have the meanings
indicated:

 

2.1 Board. “Board” means the Board of Directors of the Company.

 

2.2 Change in Control. “Change in Control” has the same meaning as is provided
in the CACI International, Inc 2006 Stock Incentive Plan.

 

2.3 Committee. “Committee” means the Compensation Committee of the Board or
other committee designated by the Board to administer the Plan pursuant to
Article V.

 

2.4 Company. “Company” means CACI International Inc.

 

2.5 Effective Date. “Effective Date” means January 1, 2006. The effective date
of this Restated Supplemental Executive Retirement Plan is December 31, 2008.

 

2



--------------------------------------------------------------------------------

2.6 Employment Agreement. The employment agreement by and between the Executive
and the Company, effective July 1, 2007.

 

2.7 Executive. “Executive” means Paul M. Cofoni (date of birth October 14,
1948).

 

2.8 Executive Service. “Executive Service” means the Executive’s ongoing
performance of the duties and responsibilities of President and Chief Executive
Officer of the Company, or the ongoing performance of the duties and
responsibilities of such other executive position that is at least equivalent
(or more senior in title) to the President, U.S. Operations.

 

2.9 Good Cause. “Good Cause” has the same meaning as is defined in the
Employment Agreement.

 

2.10 Good Reason. “Good Reason” has the same meaning as is defined in the
Employment Agreement.

 

2.11 Internal Revenue Code. “Internal Revenue Code” means the Internal Revenue
Code of 1986, or any provision or section thereof herein specifically referred
to, as such Code, provision or section may from time to time be amended or
replaced. References to the Internal Revenue Code shall incorporate by reference
all regulations, rulings, procedures, releases and other position statements
issued by the Department of the Treasury or the Internal Revenue Service.

 

2.12 Normal Retirement Age. “Normal Retirement Age” means, for purposes of the
benefit in Section 4.1 hereof, age sixty-five (65), and for purposes of the
benefit in Section 4.2 hereof, age sixty-two (62).

 

2.13 Normal Retirement Date. “Normal Retirement Date” means, for purposes of the
benefit in Section 4.1 hereof, the date on which the Executive terminates
employment with the Company on or after attaining age sixty-five (65) and, for
purposes of the benefit in Section 4.2 hereof, the date on which the Executive
terminates employment with the Company on or after attaining age sixty-two (62).

 

2.14 Period of Executive Service. “Period of Executive Service” means the number
of complete calendar months of continuous Executive Service, measured from the
Effective Date.

 

2.15 Retirement. “Retirement” means the Executive’s termination from employment
with the Company at the Executive’s Normal Retirement Date.

 

2.16 Separation from Service or Separates from Service. “Separation from
Service” means a separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code.

 

2.17 Spouse. “Spouse” means Karen Cofoni (date of birth June 1, 1949).

 

3



--------------------------------------------------------------------------------

ARTICLE III

Participation

 

3.1 Eligibility and Participation.

 

  a. Eligibility. Eligibility to participate in the Plan shall be limited to the
Executive.

 

  b. Participation. The Executive’s participation in the Plan was effective upon
the Effective Date.

ARTICLE IV

Benefits

 

4.1 Supplement for Lost Benefit Under Former Company’s Pension Plan. Subject to
the provisions of Section 4.7, if the Executive Separates from Service at or
after his Normal Retirement Age and has been continuously employed in Executive
Service since the Effective Date, the Company shall pay to the Executive and, if
she survives the Executive, to the Spouse, the sum of sixty-five thousand
dollars ($65,000) each year until the later of the Executive’s death and the
Spouse’s death.

 

4.2 Supplement for Lost Benefit Under Former Company’s SERP. Subject to the
provisions of Section 4.7, if the Executive Separates from Service at or after
his Normal Retirement Age and has been continuously employed in Executive
Service since the Effective Date, the Company shall pay to the Executive the sum
of forty-eight thousand six hundred dollars ($48,600) each year until the
Executive’s death and, if the Spouse survives the Executive, the company shall
pay to the Spouse the sum of twenty-four thousand three hundred dollars
($24,300) per year beginning the year following the Executive’s death and
continuing until the Spouse’s death.

 

4.3 Pro-rata Reduction in the Event of Early Termination. The foregoing
notwithstanding, if the Executive voluntarily Separates from Service, is
involuntarily Separated from Service other than for Good Cause prior to
attaining Normal Retirement Age, or the Executive otherwise ceases to be
employed in Executive Service (for any reason other than Good Cause or death)
prior to attaining Normal Retirement Age, then in lieu of any benefit under
Section 4.1 or 4.2 above, the Executive (and, the Spouse if she survives the
Executive) shall receive a reduced amount determined by multiplying the benefits
payable under Sections 4.1 and 4.2 above by a fraction, the numerator of which
is the Period of Executive Service completed by the Executive at the time the
Executive Separates from Service or otherwise ceases to be employed in Executive
Service, and the denominator of which is the Period of Executive Service the
Executive would have completed if he had remained employed in Executive Service
continuously through his Normal Retirement Date.

 

4.4 Death of the Executive Prior To Normal Retirement Age. In the event the
Executive dies prior to attaining Normal Retirement Age, while employed in
Executive Service, the Executive’s Spouse, if living at such time, shall receive
an amount equal to the benefit that she would have received under Section 4.3,
if the Executive had Separated from Service on the day before the date of his
death and died one day later.

 

4



--------------------------------------------------------------------------------

4.5 Forfeiture of All Benefits for Termination for Good Cause. Notwithstanding
anything to the contrary, the Executive shall forfeit all benefits under this
Plan in the event that the Executive is involuntarily Separated from Service for
Good Cause (whether before or after attaining Normal Retirement Age).

 

4.6 Change in Control. In the event the Executive is involuntarily Separated
from Service while he is serving in a position at or above the level of
President, U.S. Operations of the Company (but not if he is serving in a lesser
capacity with the Company) following a Change in Control, or in the event that
the Executive voluntarily Separates from Service (in any capacity with the
Company) for Good Reason following a Change in Control, the Executive and the
Spouse will be eligible to receive the full benefits defined in Sections 4.1 and
4.2 hereof, beginning as of the later of (i) the first day of the seventh month
after Separation from Service, or (ii) the date the Executive attains Normal
Retirement Age.

 

4.7 Commencement of Payments. Payments under this Plan shall commence on the
later of (i) the Executive’s Normal Retirement Age, or (ii) the first day of the
seventh month after Separation from Service (unless Separation from Service is
due to the Executive’s death, in which case payments shall commence within
thirty (30) days thereafter). Notwithstanding the forgoing, in the event of a
Change in Control (that qualifies as a change in control under Treas. Reg.
§1.409A-3(i)(5)), if the Executive has not Separated from Service prior to his
Normal Retirement Age, payments shall commence on the Executive’s Normal
Retirement Age. Subsequent annual payments shall be made on the anniversary date
of the Executive’s Normal Retirement Age, death or Separation from Service
(whichever event is operative). To the extent that payments do not commence
until the first day of the seventh month after Separation from Service, the
first payment made to the Executive shall include the amount the Executive would
have received, if payment had commenced on the first day of the month following
Separation from Service.

 

4.8 Withholding; Payroll Taxes. The Company shall withhold from payments
hereunder any taxes or other amounts required to be withheld from such payments
under local, state or federal law.

 

4.9 Payment to Guardian. If any person to whom a payment is due under the Plan
is found by the Company to be incompetent by reason of physical or mental
disability, the Company shall have the right to cause the payments becoming due
to such person to be made to another for his or her benefit, without
responsibility of the Company to see to the application of such payments, and
such payments will constitute a complete discharge of the liabilities of the
Company with respect thereto.

 

4.10 Payments Following Death of Executive and the Spouse. No payments shall be
made to any person, trust or entity under this Plan after the death of the
Executive and the Spouse. No benefits shall be payable under the Plan to anyone
other than the Executive and the Spouse (as specifically identified by name in
Article I), or their respective guardians, in the event of physical or mental
disability.

 

5



--------------------------------------------------------------------------------

ARTICLE V

Administration

 

5.1 Committee; Duties. The Plan shall be administered by the Committee. The
Committee shall have the authority to make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including interpretations of the Plan, as may
arise in such administration. A majority vote of the Committee members shall
control any decision.

 

5.2 Agents and Delegation. In the administration of this Plan, the Committee
may, from time to time, (i) employ agents and delegate to them such
administrative duties as it sees fit, (ii) delegate administrative duties to an
officer or employee of the Company, and (iii) consult with legal counsel who may
be legal counsel to the Company.

 

5.3 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

 

5.4 Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan on
account of such member’s service on the Committee, except in the case of gross
negligence or willful misconduct.

ARTICLE VI

Informal Funding

 

6.1 General Assets. All benefits in respect of the Executive under this Plan
shall be paid directly from the general funds of the Company or a rabbi trust
created for the purpose of informally funding the Plan, and other than such
rabbi trust, if created, no special or separate fund shall be established and no
other segregation of assets shall be made to assure payment. Neither the
Executive nor the Spouse shall have any right, title or interest whatever in or
to any investments that the Company may make to aid the Company in meeting its
obligation hereunder. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company and the Executive or
the Spouse. To the extent that any person acquires a right to receive payments
from the Company hereunder, such rights are no greater than the right of an
unsecured general creditor of the Company.

 

6.2 Rabbi Trust. The Company may, at its sole discretion, establish a grantor
trust, commonly known as a rabbi trust, as a vehicle for accumulating the assets
needed to pay the promised benefit, but the Company shall be under no obligation
to establish any such trust or any other informal funding vehicle.

 

6



--------------------------------------------------------------------------------

ARTICLE VII

Claims Procedure

 

7.1 Filing a Claim. Any controversy or claim arising out of or relating to the
Plan shall be filed with the Committee which shall make all determinations
concerning such claim. Any decision by the Committee denying such claim shall be
in writing and shall be delivered to the Executive or the Spouse filing the
claim (“Claimant”).

 

  a. In General. Notice of a denial of benefits will be provided within 90 days
of the Committee’s receipt of the Claimant’s claim for benefits. If the
Committee determines that it needs additional time to review the claim, the
Committee will provide the Claimant with a notice of the extension before the
end of the initial 90-day period. The extension will not be more than 90 days
from the end of the initial 90-day period and the notice of extension will
explain the special circumstances that require the extension and the date by
which the Committee expects to make a decision.

 

  b. Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall (i) cite the pertinent
provisions of the Plan document and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review.

 

7.2 Legal Action. A Claimant may not bring any legal action relating to a claim
for benefits under the Plan unless and until the Claimant has followed the
claims procedures under the Plan and exhausted his or her administrative
remedies under such claims procedures.

 

7.3 Discretion of Committee. All interpretations, determinations and decisions
of the Committee with respect to any claim shall be made in its sole discretion,
and shall be final and conclusive.

ARTICLE VIII

Termination, Suspension or Amendment

 

8.1 Termination, Suspension or Amendment of Plan. The Company may not terminate,
amend or suspend the Plan at any time, in whole or in part, unless such action
is done with the written consent of the Executive and the Spouse, if living. In
addition, any action that changes the form or timing of benefits under the Plan
must comply with Section 409A of the Internal Revenue Code.

 

7



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

 

9.1 Non-assignability. Neither the Executive nor the Spouse shall have any right
to commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by the Executive or the Spouse or any other person,
nor be transferable by operation of law in the event of the Executive’s, the
Spouse’s, or any other person’s bankruptcy or insolvency. It is the intention of
the parties that no payments be made to any person other than the Executive, the
Spouse or their representatives described in Section 4.9.

 

9.2 Not a Contract of Employment. This Plan shall not constitute a contract of
employment between Company and the Executive. Nothing in this Plan shall give
the Executive the right to be retained in the service of Company or to interfere
with the right of Company to discipline or discharge the Executive at any time.

 

9.3 Protective Provisions. The Executive shall cooperate with Company by
furnishing any and all information requested by Company in order to facilitate
the payment of benefits hereunder, and by taking such physical examinations as
Company may deem necessary and by taking such other action as may be requested
by Company.

 

9.4 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the Commonwealth of Virginia except as
preempted by federal law.

 

9.5 Validity. If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

 

9.6 Notice. Any notice or filing required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to the Company’s address. Mailed notice to the Executive or the Spouse
shall be directed to the individual’s last known address in Company’s records.

 

9.7 Successors. The provisions of this Plan shall bind and inure to the benefit
of Company and its successors and assigns. The term successors as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of Company, and successors of any such corporation or
other business entity.

 

9.8

Compliance with Section 409A. All payments under this Plan shall be made in
conformance with the provisions of Section 409A of the Internal Revenue Code. To
the

 

8



--------------------------------------------------------------------------------

 

extent that any provision of this Plan is subject to more than one
interpretation or construction, such ambiguity shall be resolved in favor of
that interpretation or construction which is consistent with the provision
complying with the applicable provisions of Section 409A of the Internal Revenue
Code (including, but not limited to the requirement that any payment made on
account of the Executive’s Separation from Service shall not be made earlier
than the first business day of the seventh month following the Executive’s
Separation from Service, or if earlier the date of death of the Executive). Any
payment that is delayed in accordance with the foregoing sentence shall be made
on the first business day following the expiration of such six (6) month period.

 

9.9 Tax Consequences of Payments. The Executive understands and agrees that the
Company makes no representations as to the tax consequences of any benefits
provided hereunder (including, without limitation, under Section 409A of the
Internal Revenue Code). The Executive (or the Executive’s Spouse) is solely
responsible for any and all income, excise or other taxes imposed on the
Executive or the Spouse with respect to any benefits provided hereunder.

IN WITNESS WHEREOF, the undersigned executed this Restated Plan as of the 19th
day of December, 2008, effective as of December 31, 2008.

 

CACI INTERNATIONAL INC By:  

/s/ Arnold D. Morse

Its:   SVP, CLO Dated: December 22, 2008 EXECUTIVE

/s/ Paul M. Cofoni

Paul M. Cofoni

 

9